                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

ANGIODYNAMICS, INC.,                          )
     Plaintiff,                               )
                                              )
v.                                            )      Civil Action No. 18-30092-MGM
                                              )
WOLFGANG NEUBERGER, et al.,                   )
    Defendants.                               )

            ORDER ON PLAINTIFF’S RULE (4)(f)(3) MOTION TO SERVE DEFENDANT
                 WOLFGANG NEUBERGER THROUGH HIS COUNSEL
                                     (Dkt. No. 9)

ROBERTSON, M.J.

       Plaintiff Angiodynamics, Inc. (“Angiodynamics”) filed a motion for alternative service

on defendant Wolfgang Neuberger (“Neuberger”). Neuberger has not responded. For the

reasons set forth below, the court hereby GRANTS Plaintiff’s motion for leave to conduct

alternative service. Angiodynamics is authorized to serve Neuberger by serving copies of the

summons, the complaint, and a copy of this order on attorney Edward Griffith, Esq., at The

Griffith Firm, 45 Broadway – Suite 220, New York, N.Y. 10006 by registered mail, return

receipt requested, and by email at counsel’s law office.

       I.      Legal Standard

       Federal Rule of Civil Procedure 4(f) governs service on an individual, such as Neuberger,

who is in a foreign country.

       Rule 4(f) “provides three disjunctive methods for service abroad.” [Studio A
       Entm’t, Inc. v. Active Distribs.,Inc., No. 1:06CV2496, 2008 WL 162785, at *2
       (N.D. Ohio Jan. 15, 2008) (quoting Sibley v. Alcan, Inc., 400 F. Supp. 2d 1051,
       1055 n.8 (N.D. Ohio 2005))]. First, Rule 4(f)(1) allows for service by “any
       internationally agreed means . . . that is reasonably calculated to give notice, such
       as those authorized by the Hague Convention on the Service Abroad of Judicial
       and Extrajudicial Documents.” [Fed. R. Civ. P. 4(f)(1)]. Second, Rule 4(f)(2)
       provides that “if there is no internationally agreed means, or if an international
       agreement allows but does not specify other means, by a method that is

                                                     1
       reasonably calculated to provide notice.” [Id. at (f)(2)]. Third, Rule 4(f)(3)
       permits service by “other means not prohibited by international agreement, as the
       court orders.” [Id. at f(3)].

       “Based upon the plain language of Rule 4(f)(3), the only two requirements for
       service under that Rule are that it must be (1) directed by the court, and (2) not
       prohibited by international agreement.” [Lexmark Int’l v. Ink Techs. Printer
       Supplies, LLC, No. 1:10-CV-564, 2013 WL 12178588, at *2 (S.D. Ohio Aug. 21,
       2013) (citing Popular Enters., LLC v. Webcom Media Grp., Inc., 225 F.R.D. 560,
       561 (E.D. Tenn. 2004))]. Importantly, “courts have consistently found that there
       is not a hierarchy among the subsections of Rule 4(f).” [Id. (collecting cases)].
       “[A] plaintiff is not required to first exhaust the methods contemplated by Rule
       4(f)(1) and (2) before petitioning the Court for permission to use alternative
       means under Rule 4(f)(3).” [Id., at *2 (citing Studio A Entm’t, 2008 WL 162785,
       at *3; Flava Works, Inc. v. Does 1-26, No. 12 C 5844, 2013 WL 1751468, at *7
       (N.D. Ill. Apr. 19, 2013); Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007,
       1015 (9th Cir. 2002))].

Ahkeo Labs LLC v. Plurimi Inv. Managers LLP, Case No. 1:17-CV-1248, 2017 WL 2793918

(N.D. Ohio, June 26, 2017) (case citations in footnotes in original included in text); see also

Angiodynamics, Inc. v. Biolitec AG, 780 F.3d 420, 429 (1st Cir. 2015) (addressing adequacy of

service under Rule 4(f)(3) of preliminary injunction and contempt order on Neuberger and

Biomed Technology Holdings, Ltd.; “By its plain terms, Rule 4(f)(3) does not require exhaustion

of all possible methods of service by ‘other means,’ such as service through counsel and by

email.”). “To pass constitutional muster, a method of service must be ‘reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.’” Hydentra HLP INT, Ltd. v. Sagan, Ltd., No.

CV-16-01494-PHX-DGC, 2017 WL 490371, at *1 (D. Ariz. Feb. 7, 2017) (quoting Mullane v.

Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). “’While a plaintiff is not required

to attempt service through the other provisions of Rule 4(f) before the Court may order service

pursuant to Rule 4(f)(3), a district court may nonetheless require parties to show that they have

reasonably attempted to effectuate service on the defendant, and that the circumstances are such



                                                     2
that the district court’s intervention is necessary.’” Ahkeo Labs LLC, 2017 WL 2793918, at *2

(quoting Fed. Trade Comm’n v. Repair All PC, LLC, No. 1:17 CV 869, 2017 WL 2362946, at *3

(N.D. Ohio May 31, 2017)). “[W]hether to allow alternative methods of serving process under

Rule 4(f)(3) is committed to the sound discretion of the district court.” Freedom Watch, Inc. v.

OPEC, 766 F.3d 74, 81 (D.C. Cir. 2014) (citation omitted); see also Rio Props., Inc., 284 F.3d at

1014.

        II.    Reasons Justifying Alternative Service Order

        To the extent it was required to do so before invoking Rule 4(f)(3), Angiodynamics has

adequately demonstrated that the court’s intervention is necessary. In prior related litigation

between Angiodynamics and Neuberger, the First Circuit affirmed this court’s order authorizing

service through counsel and by email, observing that:

        The record demonstrates that [Angiodynamics] endeavored to serve both Biomed
        and Neuberger in multiple countries on multiple occasions and by various
        methods. Despite [Angiodynamics’s] repeated requests, Neuberger would not
        authorize his counsel to accept service on his behalf, despite his admitted
        awareness of the suit. [Angiodynamics] tried to serve Biomed and Neuberger
        four times in Germany in accordance with the Hague Convention, including an
        attempt at a [Biolitec AG] shareholder meeting which Neuberger unexpectedly
        failed to attend. After Defendants argued that Neuberger and Biomed should
        have been served by registered mail in Dubai and Malaysia, Plaintiff delivered
        service documents by registered mail, with return receipt requested, to
        Neuberger’s address in Dubai and Biomed’s headquarters in Malaysia.
        Nevertheless, Neuberger and Biomed refused to concede at the alternative service
        motion hearing that these mailings effectuated service of process on them. . . .
        Given that the district court was presented with “an elusive international
        defendant striving to evade service of process,” the court acted within its
        discretion when it authorized alternative service under Rule 4(f)(3).

Angiodynamics, Inc., 780 F.3d at 428-29 (quoting Rio Props., Inc., 284 F.3d at 1016). Further,

in a related case pending here, this court recently authorized plaintiff Angiodynamics to make

service on Neuberger through his counsel. Angiodynamics, Inc. v. Neuberger, No. 18-cv-30038-

MGM, slip op. (D. Mass. filed July 12, 2018).

                                                     3
       With Angiodynamics as the plaintiff and Neuberger as a defendant in the current case,

the court has before it two of the parties who were before the court in Angiodynamics v. Biolitec

AG, et al., Civil Action No. 09-cv-30181-MAP, one of whom – Neuberger – has a well-

documented history of deliberately evading service of litigation documents. Attorney Edward

Griffith is listed as counsel for Neuberger in docketing statements filed with the United States

Court of Appeals for the First Circuit beginning in June 2014. On September 6, 2018, Mr.

Griffith filed a brief on behalf of Neuberger and others in the First Circuit (Dkt. No. 11 at 2, ¶ 11

& Exh. C). The court issued summonses in the case at bar on June 20, 2018. On July 9, 2018,

William Reynolds, one of Angiodynamics’s lawyers, asked Mr. Griffith by email whether Mr.

Griffith would accept service on behalf of Neuberger of the complaint in the instant case (id., ¶

4). Mr. Griffith told Mr. Reynolds that he was not authorized to accept service pf process in the

instant case (id., ¶ 6). On July 11, 2018, Mr. Reynolds arranged for a waiver of service to be sent

to Neuberger by Federal Express. Mr. Reynolds sent an electronic copy of the waiver of service

to Mr. Griffith on the same day (id., ¶¶ 5-6). Tracking records show that the waiver of service of

process was delivered to Neuberger’s Austrian business address on July 13, 2018. Neuberger did

not respond (id., ¶ 7). In a subsequent conversation on September 6, 2018, Mr. Griffith stated

that he had spoken with Neuberger about the instant action and that Neuberger refused to

authorize Mr. Griffith to accept service on Neuberger’s behalf (id. at 2-3, ¶ 12).

       The history set forth above and pertinent case law support authorizing alternative service

on Neuberger in the new case now before the court. In summary, Angiodynamics seeks

alternative service on Neuberger based on its past experience with him, his refusal in the current

case to accept service of process through counsel who represent him in an appeal pending in the

First Circuit, and the court’s authorization of alternative service in prior actions involving



                                                      4
Angiodynamics and Neuberger as parties. One of the decisions authorizing alternate service was

affirmed by the First Circuit on appeal. See Hydentra HLP INT., 2017 WL 490371, at *2

(authorizing alternative means of service when the defendants’ purposeful evading of service in

an earlier case between the same parties had resulted in the court granting leave for alternative

service in the earlier case). Nothing has changed. Neuberger remains “’an elusive international

defendant striving to evade service of process.’” Angiodynamics, Inc., 780 F.3d at 429 (citing

Rio Props., Inc., 284 F.3d at 1016). Authorizing an alternative means of service will save time

and will not improperly disadvantage Neuberger.

        Due process concerns are satisfied because Neuberger has actual notice of this lawsuit

through Mr. Griffith. It is not unfair to require Neuberger, who continues to participate as a

litigant in an appeal pending in the First Circuit, to appear before this court as a litigant in the

current case. See Akheo Labs LLC, 2017 WL 2793918, at *2 (service on the defendant’s

attorney did not offend notions of due process when defendants’ lawyers already knew about the

suit and refused to accept service on their clients’ behalf); RSM Prod. Corp. v. Fridman, No. 06

Civ. 11512(DLC), 2007 WL 2295907, at *6 (S.D.N.Y. Aug. 10, 2007) (declining to reconsider

an order authorizing service on a defendant by means of service on the defendant’s lawyer with

whom the defendant had a long-term relationship when the defendant had actual notice of the

lawsuit and had initiated litigation in federal court in this country).

        Finally, service by registered mail and email on counsel who is serving as Neuberger’s

lawyer in an appeal currently pending in the First Circuit is not prohibited by international

agreement. See, e.g., Akheo Labs LLC, 2017 WL 2793918, at *2; Bazarian Int’l Fin. Assocs. v.

Desarrollos Aerohotelco, C.A., 168 F. Supp. 3d 1, 14 (D.D.C. 2016).

        III.    Conclusion



                                                       5
       For the foregoing reasons, the court GRANTS Angiodynamics’s Rule 4(f)(3) Motion to

Serve Defendant Wolfgang Neuberger Through His Counsel. Angiodynamics is authorized to

serve Neuberger by serving the summons, complaint, and a copy of this order on attorney

Edward Griffith, Esq., at The Griffith Firm, 45 Broadway – Suite 220, New York, N.Y. 10006,

by registered mail, return receipt requested, and by email at his law office.

       It is so ordered.

Dated: November 5, 2018                               /s/ Katherine A. Robertson
                                                      KATHERINE A. ROBERTSON
                                                      U.S. MAGISTRATE JUDGE




                                                     6
